         Case 1:19-cv-00742-LKG Document 49 Filed 06/11/19 Page 1 of 2



                    IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                      (Bid Protest)

                                                    )
SPACE EXPLORATION                                   )
TECHNOLOGIES CORP.,                                 )
                                                    )
                       Plaintiff,                   )
                                                    )
               v.                                   )       No. 19-742 C
                                                    )       (Judge Griggsby)
THE UNITED STATES,                                  )
                                                    )
                       Defendant.                   )
                                                    )
               and                                  )
                                                    )
UNITED LAUNCH SERVICES, LLC,                        )
BLUE ORIGIN, LLC, & ORBITAL                         )
SCIENCES CORP.,                                     )
                                                    )
                       Defendant-Intervenors.       )
                                                    )

       DEFENDANT’S NOTICE OF FILING THE ADMINISTRATIVE RECORD

       Pursuant to Appendix C, ¶ 21, of the Rules of the United States Court of Federal Claims

and the Court’s May 22, 2019 order, defendant, the United States, hereby provides notice that it

is filing by DVD, under seal, the administrative record of the proceedings in the above-captioned

bid protest. As stated in our June 11, 2019 motion, we will provide copies of the administrative

record to counsel for plaintiff and counsel for defendant-intervenors tomorrow, June 12, 2019.

In addition, pursuant to the Court’s May 22, 2019 scheduling order and our June 10, 2019

motion for leave, we will provide two paper courtesy copies of the administrative record to

chambers by Friday June 14, 2019.

                                                 Respectfully Submitted,

                                                  JOSEPH H. HUNT
                                                  Assistant Attorney General
        Case 1:19-cv-00742-LKG Document 49 Filed 06/11/19 Page 2 of 2




                                              ROBERT E. KIRSCHMAN, JR.
                                              Director

                                              /s/ Douglas K. Mickle
                                              DOUGLAS K. MICKLE
OF COUNSEL:                                   Assistant Director

ERIKA WHELAN RETTA                            /s/ Tanya B. Koenig
Air Force Legal Operations Agency             TANYA B. KOENIG
Commercial Law and Litigation Directorate     Trial Attorney
AFLOA/JAQC                                    Commercial Litigation Branch
Contract and Fiscal Law Division              Civil Division
                                              Department of Justice
GREGORY YOKAS                                 P.O. Box 480, Ben Franklin Station
Space and Missile Systems Center              Washington, DC 20044
Office of the Staff Judge Advocate            Tele: (202) 305-7587

June 11, 2019                                 Attorneys for Defendant




                                            −2−
